DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 9-16 & 18-21 (the claimed invention) are allowed.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.

Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101 via the Applicant's arguments (7/26/22) directed to at least p. 18 and at least paragraphs [00219 & Fig. 7B] of the specification in conjunction with the Examiner amendments.  The claimed subject matter, when considered as a whole or taken in combination, are integrated into a practical application in some other meaningful way beyond generally linking the use of the judicial exception in a blockchain technological environment.  

	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Spencer Hunter (Applicant’s representative) on 8/5/22 and subsequent email correspondence.

The application has been amended as follows: 

Claim 1. (Currently amended) A computer-implemented method  for validating a transaction request between a plurality of bots in a chatlog via blockchain consensus that executes plurality of computer systems having at least [[a]] one processor and [[a]] one memory therein, wherein the method comprises:
executing instructions, via  plurality of computer systems, to expose [[a]] the chatlog to the plurality of computer systems of the host organization;
automatically provisioning, via the plurality of computer systems, [[a]] the plurality of bots to interact with the chatlog by permitting transactions to be conducted between the plurality of bots through posts to the chatlog;
posting, via the plurality of computer systems, [[a]] the transaction request to the chatlog via a bot among the plurality of bots wherein the transaction request posted to the chatlog by the bot comprises a request to modify at least one operational parameter of at least one of the plurality of computer systems, wherein the at least one operational parameter is selected from the group comprising: (i) modification of computing resources for one of the computer systems, (ii) modification to virtual machines executing at one of the computer systems, (iii) modification to hardware allocations associated with a virtual machine executing at one of the computer systems, (iv) modification to a software configuration of one of the computer systems, (v) modification to a computing state of one of the computer systems, and (vi) modification to computing instances executing at one of the computer systems;
interpreting, via the plurality of computer systems, the transaction request from the posts to the chatlog using natural language processing;
writing, via the plurality of computer systems, the interpreted transaction request and an identification of the bot requesting the transaction to a blockchain communicably interfaced with the host organization, wherein the chatlog is stored within a database system of the host organization separate from the blockchain;
negotiating consensus among the plurality of bots as a respective plurality of nodes on the blockchain corresponding to a blockchain network to conduct the requested transaction; 
when consensus is not reached: (i) dismissing the transaction request via a second bot, (ii) comparing a number of bad attempts by the bot having originated the transaction request with a threshold number of bad attempts within a specified time-period, (iii) pulling via the second bot, (iv) posting via the second bot, (v) automatically ejecting from the blockchain network after the threshold number of bad attempts is attained by the bot having originated the transaction request within the specified time-period, and (vi) reposting  and 
when consensus is reached, performing the following operations by the second bot: (i) writing the transaction to the blockchain, (ii) pulling the transaction request from the chatlog, (iii) , and (iv) posting completion of the transaction to the chatlog.


Claim 2. (Currently amended) The method of claim 1, 
wherein posting the transaction request to the chatlog via the bot among the plurality of bots comprises a monitoring bot posting the transaction request to the chatlog; and 
wherein pulling the transaction request from the chatlog via the second bot and conducting the transaction via the second bot the second bot operating as a deployment bot pulling the transaction request from the chatlog, and the second bot operating as the deployment bot conducting the transaction.
Claim 3. (Currently amended) The method of claim 1, further comprising:
each of the plurality of bots reading the chatlog;
applying, via the plurality of computer systems, the natural language processing to the chatlog; and
interpreting, via the plurality of computer systems, one or more commands from the transaction request posted to the chatlog based on the natural language processing.
Claim 4. (Currently amended) The method of claim 1, wherein negotiating consensus among the plurality of bots as the respective plurality of nodes on the blockchain corresponding to the blockchain network to conduct the requested transaction further comprises negotiating consensus among the plurality of bots as nodes on the blockchain as to one of: 
the identity and authority of the bot 
the identity and authority of the bot 
Claim 5. (Currently amended) The method of claim 1, further comprising:
when consensus is not reached, initially isolating or quarantining the bot having requested the transaction when a number of bad attempts by the bot having requested the transaction exceeds a threshold number of bad attempts within a specified time-period; and

subsequently ejecting the node from the blockchain that corresponds to the bot having originated the transaction request.
Claim 6. (Canceled).
Claim 7. (Currently amended) The method of claim 1, wherein the isolating or the quarantining of the bot bot 
posting transaction requests to the chatlog;
writing transaction requests to the blockchain; 
pulling transaction requests from the chatlog; and
conducting transactions.
Claim 8. (Canceled).
Claim 9. (Currently amended) The method of claim 1:
wherein each of the plurality of bots controls a respective one of the plurality of computer systems or a virtual machine executing at the respective one of the plurality of computer systems; and
wherein conducting transactions between the plurality of bots comprises conducting transactions to modify operational parameters between two or more of the plurality of computer systems or between two or more virtual machines executing on any of the plurality of computer systems respectively controlled via the plurality of bots.
Claim 10. (Currently amended) The method of claim 1, wherein at least two of the plurality of bots are functionally redundant and control operational parameters for the at least one of the plurality of computer systems that are functionally redundant or at least one 
Claim 11. (Currently amended) The method of claim 1, further comprising:
periodically writing to the blockchain a hash of a current state of operational parameters for the at least one of the plurality of computer systems or  at least one of the virtual machines executing on any of the plurality of computer systems respectively controlled by the plurality of bots; and 
wherein negotiating consensus among the plurality of bots to conduct the requested transaction comprises denying approval or consensus among the plurality of bots to conduct the requested transaction when at least one of the plurality of bots fails to approve the requested transaction based on a difference in the blockchain detected by the at least one of the bots regarding the hash of the current state of operational parameters written to the blockchain. 
Claim 12. (Previously presented) The method of claim 11, wherein negotiating consensus among the plurality of bots to conduct the requested transaction further comprises achieving consensus among the plurality of bots to conduct the requested transaction when a threshold number of the plurality of bots approve the requested transaction based on a match in the blockchain detected among the plurality of bots regarding the hash of the current state of operational parameters written to the blockchain.
Claim 13. (Currently amended) The method of claim 11, wherein negotiating consensus among the plurality of bots to conduct the requested transaction further comprises achieving consensus among the plurality of bots to conduct the requested transaction when a threshold number of the plurality of bots approve the requested transaction based on one of: 
a type associated with the transaction request;
a priority of the transaction request; 
a criticality score of the transaction request; 
a transaction value specified by the transaction request;
an identity of the computer system or virtual machine corresponding to the bot 
a hardware configuration of the computer system or virtual machine corresponding to the bot 
software parameters of the computer system or virtual machine corresponding to the bot 
a host organization that provides cloud services having originated the transaction request;
a cloud computing platform having originated the transaction request;
a cloud development environment having originated the transaction request; and
a cloud based sandbox environment having originated the transaction request.
Claim 14. (Currently amended) Non-transitory computer readable storage media having instructions stored thereon that, when executed via a plurality of computer systems at a host organization, each of the plurality of computer systems having at least [[a]] one processor and [[a]] one memory therein, the instructions cause the plurality of computer systems to validate a transaction request between a plurality of bots in a chatlog via blockchain consensus, via 
executing instructions, via the plurality of computer systems to expose the chatlog to the plurality of computer systems of the host organization;
automatically provisioning the plurality of bots to interact with the chatlog by permitting transactions to be conducted between the plurality of bots through posts to the chatlog;
posting the transaction request to the chatlog via a bot among the plurality of bots wherein the transaction request posted to the chatlog by the bot comprises a request to modify at least one operational parameter of at least one of the plurality of computer systems, wherein the at least one operational parameter is selected from the group comprising: (i) modification of computing resources for one of the computer systems, (ii) modification to virtual machines executing at one of the computer systems, (iii) modification to hardware allocations associated with a virtual machine executing at one of the computer systems, (iv) modification to a software configuration of one of the computer systems, (v) modification to a computing state of one of the computer systems, and (vi) modification to computing instances executing at one of the computer systems;
interpreting the transaction request from the posts to the chatlog using natural language processing;
writing the interpreted transaction request and an identification of the bot requesting the transaction to a blockchain communicably interfaced with the host organization, wherein the chatlog is stored within a database system of the host organization separate from the blockchain;
negotiating consensus among the plurality of bots as a respective plurality of nodes on the blockchain corresponding to a blockchain network to conduct the requested transaction; 
when consensus is not reached: (i) dismissing the transaction request via a second bot, (ii) comparing a number of bad attempts by the bot having originated the transaction request with a threshold number of bad attempts within a specified time-period,  (iii) pulling the transaction request from the chatlog via the second bot, (iv) posting dismissal of the transaction request to the chatlog via the second bot, (v) automatically ejecting the bot having requested the transaction  from the blockchain network after the threshold number of bad attempts is attained by the bot having originated the transaction request within the specified time-period, and (vi) prohibiting any bot among the plurality of bots from reposting the transaction request that was dismissed and pulled from the chatlog; and 
when consensus is reached, performing the following operations by the second bot: (i) writing the transaction to the blockchain, (ii) pulling the transaction request from the chatlog, (iii) conducting the transaction, and (iv) posting completion of the transaction to the chatlog.






Claim 15. (Currently amended) The non-transitory computer readable storage media of claim 14:
wherein posting the transaction request to the chatlog via the bot among the plurality of bots comprises a monitoring bot posting the transaction request to the chatlog; and 
wherein pulling the transaction request from the chatlog via the second bot and conducting the transaction via the second bot comprises the second bot operating as a deployment bot pulling the transaction request from the chatlog, and the second bot operating as the deployment bot conducting the transaction.


Claim 16. (Currently amended) The non-transitory computer readable storage media of claim 14, wherein negotiating consensus among the plurality of bots as the respective plurality of nodes on the blockchain corresponding to the blockchain network to conduct the requested transaction further comprises negotiating consensus among the plurality of bots as nodes on the blockchain as to one of: 
the identity and authority of the bot of the plurality of bots requesting the transaction; and
the identity and authority of the bot of the plurality of bots to write the transaction request to the blockchain.



Claim 17. (Canceled).
Claim 18. (Currently amended) The non-transitory computer readable storage media of claim 14, further comprising, when consensus is not reached, isolating or quarantining the bot bot 
posting transaction requests to the chatlog;
writing transaction requests to the blockchain; 
pulling transaction requests from the chatlog; and
conducting transactions.
Claim 19. (Currently amended) An integrated plurality of computer systems executed by a host organization for validating a transaction request between a plurality of bots in a chatlog via blockchain consensus, wherein each of the integrated plurality of computer systems comprises:
a memory to store instructions;
at least one processor the instructions;
wherein are [[is]] configurable to execute the instructions via the at least one processor to 
executing instructions, via the integrated plurality of computer systems to expose the chatlog to the integrated plurality of computer systems of the host organization;
automatically provisioning the plurality of bots to interact with the chatlog by permitting transactions to be conducted between the plurality of bots through posts to the chatlog;
posting the transaction request to the chatlog via a bot among the plurality of bots wherein the transaction request posted to the chatlog by the bot comprises a request to modify at least one operational parameter of at least one of the plurality of computer systems, wherein the at least one operational parameter is selected from the group comprising: (i) modification of computing resources for one of the computer systems, (ii) modification to virtual machines executing at one of the computer systems, (iii) modification to hardware allocations associated with a virtual machine executing at one of the computer systems, (iv) modification to a software configuration of one of the computer systems, (v) modification to a computing state of one of the computer systems, and (vi) modification to computing instances executing at one of the computer systems;
interpreting the transaction request from the posts to the chatlog using natural language processing;
writing the interpreted transaction request and an identification of the bot requesting the transaction to a blockchain communicably interfaced with the host organization, wherein the chatlog is stored within a database system of the host organization separate from the blockchain;
negotiating consensus among the plurality of bots as a respective plurality of nodes on the blockchain corresponding to a blockchain network to conduct the requested transaction; 
when consensus is not reached: (i) dismissing the transaction request via a second bot, (ii) comparing a number of bad attempts by the bot having originated the transaction request with a threshold number of bad attempts within a specified time-period,  (iii) pulling the transaction request from the chatlog via the second bot, (iv) posting dismissal of the transaction request to the chatlog via the second bot, (v) automatically ejecting the bot having requested the transaction  from the blockchain network after the threshold number of bad attempts is attained by the bot having originated the transaction request within the specified time-period, and (vi) prohibiting any bot among the plurality of bots from reposting the transaction request that was dismissed and pulled from the chatlog; and 
when consensus is reached, performing the following operations by the second bot: (i) writing the transaction to the blockchain, (ii) pulling the transaction request from the chatlog, (iii) conducting the transaction, and (iv) posting completion of the transaction to the chatlog.






Claim 20. (Currently amended) The system of claim 19:
wherein posting the transaction request to the chatlog via the bot among the plurality of bots comprises a monitoring bot posting the transaction request to the chatlog; and 
wherein pulling the transaction request from the chatlog via the second bot and conducting the transaction via the second bot comprises the second bot operating as a deployment bot pulling the transaction request from the chatlog, and the second bot operating as the deployment bot conducting the transaction.


Claim 21. (Currently amended) The system of claim 19, wherein negotiating consensus among the plurality of bots as the respective plurality of nodes on the blockchain corresponding to the blockchain network to conduct the requested transaction further comprises negotiating consensus among the plurality of bots as nodes on the blockchain as to one of: 
the identity and authority of the bot of the plurality of bots requesting the transaction; and
the identity and authority of the bot of the plurality of bots to write the transaction request to the blockchain.







REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Nagarajappa (US 11107141) provides methods and systems for managing and facilitating bot-to-bot transactions.

Ward (EP 3706383) provides a method for implementing consensus in distributed ledger arrangement.

Erickson (US 20180349207) provides a bot conflict-resolution service agent (BCRSA) for addressing conflicts between bots in a target domain using blockchain technology.

Frenklakh (US 7328841) provides a method for transaction authorization by comparing thresholds against failed authorization attempts within a specified time period. 


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Lelcuk (US 20190334905) provides a method and a trust broker system for blockchain-based
anti-bot protection.

Trim (US 20200169554) provides a negotiative chat bot interface that executes a back-end security process to resolve a status of a suspicious input as safe or unsafe. 

Shah (US 20200213251) provides systems and methods for a chatbot communication framework, which solves the problems of hacker chatbots, identity theft, transmission of corrupt data and related technological issues by providing an integrated framework for communication between chatbots that otherwise use various different unique standards and rules and authentication procedures.

Seed Bot (NPL) discusses a chatbot that logs transactions to the blockchain.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695